Case 3:19-cv-01671-BR   Document 31-13   Filed 10/21/19   Page 1 of 2




                        EXHIBIT 4
Case 3:19-cv-01671-BR                                        Document 31-13                                               Filed 10/21/19                Page 2 of 2
           16:18                                                                                                                             .... ~□·
                                            Thomas Rolin
       (3                                   ouv688riKE one; 15:21



        ok              15:03 /

                                        . Swifts are being sent now                                                                                16:40 ../✓

                                                               For both hires on Amis                                                              16:40 ../✓

                                                           We need q88 for amis today pis
                                                                                                                                                   17:53 ../✓


       l P~~~in~                           1 s:05)
        1--1:-
                 I
        i RAR
            _J
                     Baltic questionnaire
        24 KB                                                                18: 18


           'iiiinf EXCHANGE ORY CARGO QUESTIONNAIRE                    Batt ff                                               VenIon 2.2
           Instructions: Please fin out all lhe YA\lte and yellow textl>oxes in this questionnaire. A date must be entered in the yellow
           toxtboxes. Once tho questionnaire Is complelo plea so emal It to support@088.com and ws will load the dal.a into tho
           database.
           1         GENERAL INFORMATION
           1.1       Dateuooate¢                                                                                 04✓ul-17
           1.2       v....r,11&1114J·                                                           Amis ln!9011ty
           1.3       IMO number.                                                                9732412
           1.4       Vessel's Dtevious name(s) and date s of chance:                                 Ex-name             Date of Cha nae
                                                                                        Last
                                                                                         2nd:
                                                                                         3«1,                        I




        L~~ amis integrity Baltic questionnaire(1)
        8 OEAlOEc; • 160 KB • pdf                                                                                                          18:18

   ,    This is old one

                                                                                                                            Thanks                 18:21 ../✓

                                                  I got a call saying that wisdom is
                                                  marketing the amis Integrity in the
                                                  market. Is this true?         19:41 ../✓


        Don't know I am out watching the cricket
                                                                                                                                           19:49


                                                                                       Call me urgently                                            19:49 ../✓
